Citation Nr: 0829044	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury (claimed as frostbite) to both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1977 to August 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2005.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The Board remanded this matter in May 2006 for further 
evidentiary development.  The appeal has been returned to the 
Board for further appellate action.

As discussed in the Board's May 2006 remand, there is ample 
medical evidence during service and after service that the 
veteran suffers from recurrent calluses and plantar warts.  
During the veteran's May 2005 travel board hearing before the 
undersigned, the veteran indicated that he wants to pursue a 
service connection claim for those disorders.  As it does not 
appear that the RO has engaged in any development 
specifically for these claims, the claims for service 
connection for calluses and plantar warts, as either incurred 
or aggravated during active military service, are again 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's claimed residuals of a cold injury (claimed as 
frostbite) to both feet are not etiologically related to 
service.




CONCLUSION OF LAW

The veteran's claimed residuals of a cold injury (claimed as 
frostbite) to both feet were not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that in 1978 he incurred frostbite in 
both feet during service in Korea and was transported by 
helicopter to a hospital in Seoul for treatment.  His service 
treatment records do not specifically reflect that he was 
ever treated for frostbite.  The treatment records do show, 
however, that in the winter of 1978, after complaining of 
pain in his feet, he was advised that he needed to get new 
boots because his were broken down.  The veteran was then 
sent to Seoul for a podiatric consultation.  In December 
1978, he was treated at an orthopedic clinic in Seoul for 
pain in his feet that had lasted a few months and that was 
said to be related to the fact that his boots had broken 
down.  

A VA x-ray report interpreted in January 2004 indicated that 
the veteran had osteopenia and degenerative joint disease in 
both feet.

During the veteran's May 2005 hearing, he testified before 
the Board that while he used to tolerate the cold well, since 
his service in Korea he is very sensitive to cold.  He 
testified that after his hospitalization for his feet in 1978 
he didn't have any other problems with them while he was in 
service.  The veteran indicated he first had an issue with 
his feet post-service two to three years after discharge.  

While the veteran has stated his belief that his current foot 
problems were caused by a cold injury during his military 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

A February 2007 private treatment record notes a history of 
bone spurs in the veteran's feet.

A February 2008 VA examiner, who reviewed the veteran's 
entire claims file and medical records contained therein, 
noted that the veteran reported he suffered frostbite in 
1978.  The veteran reported that the frostbite occurred to 
his foot or toes and caused pain, numbness, tingling, and red 
and blue discoloration.  The symptoms lasted two days.  The 
veteran reported that currently he has hyperhidrosis with 
pain on the bottom of his feet.  The constant pain is 
stabbing and severe on a daily basis and worse at night, in 
cold weather and on walking and standing. 

Examination revealed that the veteran walked slowly and 
appeared to be in pain when stepping on either foot.  There 
was a mild thickening of bilateral heels and callus formation 
was noted.  The callus formation is tender and is at the left 
plantar 1st MTP and 5th MTP areas, as well as the right 
plantar heel and 5th MTP.  Each was 1-2 cm.  Tinea was noted 
on both feet in some of the web toes.  Sensation was intact 
to light touch, pain, vibratory sense and position sense in 
both lower legs and feet.  Motor testing and peripheral 
testing of the lower extremities was normal.  There was no 
evidence of pes planus or muscle atrophy, and the feet were 
painful on manipulation on in the areas where he has tender 
calluses.  There is evidence of hammer toe, but the hammer 
toes were non-tender.

The examiner found that the veteran's current diagnosis is 
painful calluses, bilateral feet and hammer toes, 
asymptomatic.  No other foot condition was found on this 
examination.  The examiner noted that the veteran is very 
limited in standing and walking.  The examiner opined that 
the veteran's calluses of bilateral feet are less likely as 
not caused by or a result of a cold injury during military 
service.  The rationale given is that there is no indication 
in the records of a cold injury during service, however, 
there is evidence he was treated for plantar calluses during 
service.  The notes state that they existed prior to service.  
There is an indication of some chronicity of foot problems 
(calluses) during service, but no continuity of care after 
leaving service, so there is no evidence of permanent 
aggravation of the calluses by military service.  

The veteran reports that he suffered frostbite in service and 
that this was the cause of his foot pain.  While the 
veteran's service treatment records do not specifically 
reflect that he was ever treated for frostbite, they do 
reflect that he was treated for pain in his feet that had 
lasted a few months and that was said to be related to the 
fact that his boots had broken down.  There are no further 
treatment records reflecting any foot complaints or treatment 
related to a cold injury.  There are service treatment 
records related to warts and calluses, however.  There is 
also no medical evidence or opinion linking the veteran's 
claimed residuals of a cold injury (claimed as frostbite) of 
both feet to his military service.  Not only is there no 
medical evidence in support of the veteran's claim, but there 
is also medical evidence against the veteran's claim.  As 
noted above, in February 2008 a VA physician found that the 
veteran's current diagnosis is painful calluses, bilateral 
feet and hammer toes, asymptomatic.  The examiner opined that 
veteran's current foot condition of calluses of the bilateral 
feet are not caused by or a result of a cold injury during 
military service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for residuals of a cold injury (claimed as 
frostbite) to both feet must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Federal Register 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
residuals of a cold injury (claimed as frostbite) to both 
feet, by a letter in September 2003, before the adverse 
rating decision that is the subject of this appeal.  In 
November 2006 the veteran was given the specific notice 
required by Dingess, supra.  The Board concludes that VA has 
met its duty to notify the veteran concerning his claim.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claim.  
The record contains his service treatment records and VA 
medical records, as well as private medical records obtained 
by VA.  The veteran was also given a VA examination, with 
medical opinion, in connection with the claim.  The veteran 
provided testimony before the undersigned at a travel board 
hearing.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.  
Neither the veteran nor his representative has indicated that 
there are any available additional pertinent records to 
support his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




ORDER

Service connection for residuals of a cold injury (claimed as 
frostbite) to both feet is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


